DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 20080167644 A1) in view of McPherson et al. (US 20130293353 A1) and further in view of Smith et al. (US 20090057369 A1).
Regarding claims 1, 6, 13, and 20, Shelton et al. discloses a surgical system, comprising: a surgical instrument (10), comprising: an end effector (12), comprising: a first jaw (22); and a second jaw (24); a replaceable staple cartridge (34) configured to be seated in said first jaw, wherein said replaceable staple cartridge comprises: a cartridge body comprising a cartridge deck; staples (380) removably positioned in said cartridge body ([0035-0040], figs. 1-21); 
a first RFID tag (369) comprising a first set of information; and a sled (33) comprising a second RFID tag (370) comprising a second set of information, wherein said sled is configured to drive said staples out of said cartridge body during a staple firing stroke; a retainer (epoxy/bonding 
wherein said first set of information, said second set of information, and said third set of information collectively form a unique combination, and wherein said unique combination is representative of said replaceable staple cartridge; a controller (300) configured to receive said first set of information, said second set of information, and said third set of information; 
a controller (300, fig. 12) and a remote storage system (312/316/318, [0057-0058, 0069-0072)) comprising a set of compatible combinations, wherein said controller compares said unique combination to said set of compatible combinations to determine if said replaceable staple cartridge is compatible for use with said surgical instrument, and wherein said controller prevents at least one operation of said surgical instrument if said controller determines that said unique combination is not compatible for use with said surgical instrument [0057-0060]. Shelton et al. also teaches decoding information with decoder (312) and having a cartridge sensor, staple firing stroke sensor (130), and teaches having a plurality of sensors comparing information, (decoder 312 [0048, 0055-0060, 0068-0070], claims 19-20, figs. 1-3, 11-20).
Shelton et al. fails to explicitly disclose an RFID scanner configured to receive said first set of information, said second set of information, and said third set of information and the controller is in communication with a RFID scanner and the information is encrypted information with remote storage system comprising a decryption protocol and a set of compatible combinations, wherein said remote storage system decrypts said unique combination and compares said decrypted unique combination to said set of compatible combinations to determine if said replaceable staple cartridge is compatible for use with said surgical instrument, and wherein said controller prevents at least one operation of said surgical instrument if said controller determines that said replaceable staple cartridge is not compatible for use with said surgical instrument.
McPherson et al. teaches using a tracking system (100) for an electrosurgical system (10) with a surgical device/stapler (30 [0024-0027], fig. 1) having a plurality of RIFD’S (120) with a scanner (camera/bar code, optic) configured to receive a plurality of sets of information (compatibility, operating procedures, manufacturing, assembly, device information, and testing) and a controller (110) in communication with a RFID scanner 
Smith et al. teaches a RFID chip and scanner (RFID reader) to determine if a proper/compatible cartridge is being used [0174] and having encrypted information ([0065, 0174-0182], fig. 1).
Given the suggestion and teachings of Shelton et al. with having different sensors including RFID with decoder to provide feedback information, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller with including an RFID scanner configured to receive said first set of information, said second set of information, and said third set of information and the controller is in communication with a RFID scanner and the information is encrypted information with remote storage system comprising a decryption protocol and a set of compatible combinations, wherein said remote storage system decrypts said unique combination and compares said decrypted unique combination to said set of compatible combinations to determine if said replaceable staple cartridge is compatible for use with said surgical instrument, and wherein said controller prevents at least one 
Regarding claims 2, 4-5, 14, 16, and 20, Shelton et al. discloses said set of compatible combinations comprises a list of unique combinations associated with individual replaceable staple cartridges, wherein said at least one operation of said surgical system comprises the staple firing stroke (start/stop with proportional inputs, loads, open/close, completion of firing stroke, ([0055-0061, 0068-0070], claims 19-20) wherein said replaceable staple cartridge is stored in a packaging (280/450, [0063-0070]) prior to being seated in said first jaw, and wherein said unique combination is displayed on said packaging in an encrypted form (RFID sensors ([0057-0063, 0067-0071] figs. 16 and 20). 
Regarding claims 3, 8-9, 15, and 17-19, Smith et al. teaches set of compatible combinations comprises recall information [0147-0148, 0164-0165, 0181-0184, 0201], wherein said controller prevents said at least one operation of said surgical instrument if at least one of said replaceable staple cartridge and said retainer are recalled [0174, 0183-0184] wherein 
Regarding claims 7, McPherson et al. teaches a package (130/soft-pack 130) said encrypted form of said unique combination is printed on said packaging ([0032-0036, 0050, 0057-0067, 0075], figs. 1-2).
Regarding claims 10, Smith et al. teaches a RFID chip and scanner (RFID reader) said RFID scanner is configured to receive said first set of information in response to a first interrogation signal ([0141-0143, 0175-0184], fig. 1).
Regarding claim 11, Shelton et al. discloses said controller is positioned on said surgical instrument ([0057-0062, fig. 11).
Regarding claims 12, Shelton et al. discloses said controller is positioned remotely with respect to said surgical instrument [0058]. McPherson et al. teaches tracking system (100) with controller (110) is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Contini et al. (US 20160310134 A1) - RFID chip and scanner to determine if a proper/compatible cartridge is being used [0400, 0433-0437] and having encrypted information [0054, 0066, 0072, 0082, 0088, 0093, 0096, 0173-0188, 0433-0436, 0451, 0462].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731